Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00887-CV

                                         John SALAS,
                                           Appellant

                                               v.

                               THE CARLSON LAW FIRM,
                                      Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-20847
                         Honorable Karen H. Pozza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED March 13, 2019.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice